Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,820,427 (hereafter, Pat’427). Although the claims at issue are not identical, they are not patentably distinct from each other explained as follow:
Regarding claim1, the printed circuit board of claims of Pat’427, discloses a multilayer printed circuit board, comprising: a plurality of dielectric layers and a plurality of conductive layers (obvious as Pat’427 discloses a multilayer printed circuit board, line 1, claim 1, including one or more core structure or sub-composite structure, claim 5); a first plating resist selectively positioned within or on a the first conductive layer of the multilayer printed circuit board (line 3-4); a second plating resist selectively positioned within a second conductive layer (line 5-6), the second plating resist separate from the first plating resist (line 6-7); and a through hole extending through the plurality of dielectric layers and the plurality of conductive layers, the first plating resist, and the second plating resist, wherein an interior surface of the through hole is plated with a conductive material except along a length between the first plating resist and the second plating resist to form a partitioned plated through hole having a first via segment electrically isolated from a second via segment (obvious as disclosed at line 8-15).

Regarding claim 2, the modified printed circuit board of claims of Pat’427 further discloses wherein at least one of the first plating resist and the second plating resist is located within a first core structure or sub- composite structure, and the first conductive layer or the second conductive layer is part of the first core structure or sub-composite structure (obvious in view of disclosure by claims 2, 3, and 5). 
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 4, the modified printed circuit board of claims of Pat’427 further discloses wherein the first plating resist is located within a first core structure or sub-composite structure, and the second plating resist is located within a second core structure or sub-composite structure, where the first conductive layer is part of the first core structure or sub-composite structure and the second conductive layer is part of the second core structure or sub-composite structure (obvious in view of disclosure by claim 2, 3 and 5).  
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 5, the modified printed circuit board of claims of Pat’427 further discloses wherein the first conductive layer and second conductive layer are both external to a first core or sub-composite structure (obvious as in view of disclosure by claims 2, 3 and 5). 
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 6, the modified printed circuit board of claims of Pat’427 further discloses wherein the first conductive layer and second conductive layer are both internal to core or sub-composite structures (obvious as in view of disclosure by claims 2, 3 and 5). 
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 7, the modified printed circuit board of claims of Pat’427 further discloses wherein the first conductive layer is internal to a first core or sub-composite structure and the second conductive layer is external to the first core or sub-composite structure (obvious as in view of disclosure by claims 2, 3 and 5). 
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 8, the modified printed circuit board of claims of Pat’427 further discloses wherein the first conductive layer is internal to a first core or sub-composite structure and the second conductive layer is internal to a second core or sub-composite structure (obvious as in view of disclosure by claims 2, 3 and 5). 
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 9, the modified printed circuit board of claims of Pat’427 further discloses wherein a first thickness of the first plating resist is approximately the same as a second thickness of the first conductive layer (obvious in view disclosure at claim 6).   

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dudnikov (US 2006/0199390), in various figures, discloses the plating resist within the conductive layer, in the dielectric layers and on the conductive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / August 31, 2022